Citation Nr: 1503877	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  07-39 936	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

B. Ogilvie, Senior Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision.  

In October 2012, the Board denied entitlement to service connection for PTSD.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  By Memorandum Decision dated May 2014, the Court vacated the Board's October 2012 decision and remanded the matter to the Board for compliance with the instructions included in the Memorandum Decision. 

On November 26, 2014, the Board issued a decision in this appeal, remanding the matter to the Agency of Original Jurisdiction for further development.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014). 

As noted above, the Court issued a Memorandum Decision in May 2014.  On September 2, 2014, the Board sent the Veteran a letter, in accordance with Kutscherousky v. West, 12 Vet. App. 369 (1999), allowing him 90 days to submit additional argument, evidence, or change representation.  On November 26, 2014, the Board received VA Form 21-22a appointing a new attorney to represent the Veteran.

Accordingly, as the Veteran's VA Form 21-22a was received within the 90-day period for response, the November 26, 2014, Board decision is vacated.



	                        ____________________________________________
M.C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals


